Citation Nr: 1643630	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-16 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for anxiety.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for left shoulder condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to May 1973 and from November 1990 to April 1991 with additional service in the Army National Guard of Alabama from which he retired in January 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for anxiety, right shoulder impingement, hearing loss, hypertension, low back pain, foot problems, tinnitus, lung condition, head injury, migraine headaches, dizziness inner ear, motion sickness, sleep apnea, heat exhaustion, ankle condition, hip condition, and left shoulder condition.  He filed April 2009 notices of disagreement with the denials of service connection for sleep apnea, hypertension, bilateral hearing loss, and anxiety and his notices of disagreement with the denials of service connection for head injury, bilateral ankle condition, bilateral hip condition, and bilateral shoulder conditions.  In May 2011, the RO issues a statement of the case.  In a May 2011 VA Form 9, he perfected his appeal with regard to the issues of anxiety, hypertension, tinnitus, head injury, sleep apnea, and left shoulder condition only.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Veteran only served on active duty from January 1973 to May 1973 and from November 1990 to April 1991, he may still be entitled to service connection for disabilities incurred during active service in the Army National Guard of Alabama, which includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6.  Here, the Veteran has linked his many of his current symptoms to injuries sustained during his National Guard service.

As an initial matter, the Board must verify the Veteran's periods of ACDUTRA and IDT during his National Guard service, particularly at the time of the incidents described.

The record shows that the Veteran sustained a head injury following an influenza inoculation on November 18, 1973.  The hospital record describes this as "Reservist who was given a flu shot while on active duty today and fainted striking the posterior aspect of his head on a concrete floor."  The Veteran is currently reporting head injury residuals, including sleep apnea and tinnitus.  Unless his National Guard records contradict this report of his duty status at the time of his flu shot, an examination is necessary to determine whether the Veteran has any residuals of this injury, to include sleep apnea and tinnitus.

Alternatively, the Veteran has argued that his snoring during his second period of service, which has been corroborated by his fellow service member, indicates an in-service onset of sleep apnea.  Thus a separate sleep apnea examination is necessary to determine the nature and etiology of this condition.

With regard to his psychiatric claim, the Veteran has been diagnosed with anxiety.  He reports psychiatric symptoms due to witnessing his fellow service member die in a motor vehicle accident immediately after both men completed National Guard insurance paperwork.  The record also shows that the Veteran was a witness to a fatal motor vehicle accident on February 8, 1997.  If the Veteran's National Guard records confirm that he was on ACDUTRA or IDT that day, an examination is necessary to determine whether the Veteran's current psychiatric symptoms are causally related to witnessing this accident.

The Veteran has associated his current left shoulder symptoms, described as limitation of motion, to an in-service injury.  Specifically, the Veteran reported an in-service tank incident where his left arm and head were hit by the gun turret.  His service treatment records show treatment for a left upper arm burn sustained on April 11, 1997, when hull from M1 shell hit his arm, causing laceration and burn.  Thus, an examination is necessary to determine whether the Veteran's current left shoulder symptoms are causally related to this incident.

Finally, the Veteran was first diagnosed with hypertension at the time of his May 1993 over 40 periodic examination, two years after his separation from service.  At the time of his March 1991 separation examination, the Veteran's blood pressure reading was 122/82.  The following day he was treated for a chest contusion following a football injury and his blood pressure reading was 130/92.  In August 1992 the Veteran was treated for vomiting and dehydration and his blood pressure was 146/96.  Nine days later at his August 1992 over 40 periodic examination the Veteran's blood pressure reading was not recorded.  It is unclear from these records whether the Veteran's hypertension first manifested within one year of his separation from service or is otherwise related to service.  As such, a medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's National Guard unit or other appropriate source to determine the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (IDT).  This should include, but not be limited to, whether the Veteran was serving in either capacity on November 18, 1973, February 8, 1997, and April 11, 1997, and any line of duty determinations made regarding his reported injuries.

2.  Schedule the Veteran for a VA traumatic brain injury (TBI) examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  A rationale must be provided for each opinion provided.

   a.  Identify any residual conditions.

b.  For each condition identified and for his reported residuals of sleep apnea and tinnitus, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is related to the Veteran's November 1973 head injury.

3.  Schedule the Veteran for a VA sleep apnea examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  A rationale must be provided for each opinion provided.

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that sleep apnea had its onset during service or is otherwise related to the Veteran's active duty service.  Specifically, the examiner should address whether the Veteran's snoring during active duty indicated an in-service onset of this condition.

4.  If the Veteran's Army National Guard of Alabama records show that he was on ACDUTRA or IDT on February 8, 1997, schedule the Veteran for a VA mental health examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  A rationale must be provided for each opinion provided.

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that an acquired psychiatric condition, to include one manifested by anxiety, is related to the Veteran's witnessing of the February 8, 1997, fatal motor vehicle accident.

5.  Schedule the Veteran for a VA shoulder examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  A rationale must be provided for each opinion provided.

a.  Identify any current left shoulder condition, to include the cause of his reported limitation of motion.

b.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left shoulder condition had its onset during service or is otherwise related to the Veteran's active duty service, to include the April 11, 1997, injury.

6.  Schedule the Veteran for a VA hypertension examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  A rationale must be provided for each opinion provided.

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hypertension had its onset during service or is otherwise related to the Veteran's active duty service, or manifested within one year of separation from service in April 1991.  Specifically, the examiner should consider the blood pressure readings taken in March 1991 and August 1992.

7.  Then, readjudicate the claims of entitlement to service connection for head injury, sleep apnea, tinnitus, anxiety, left shoulder condition, and hypertension.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return that issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

